Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 24th, 2021 and interview discussions held on September 9th, 2021.  Claims 1-24 are allowed.  Claims 21-27 were newly added.  Claims 24-27 are canceled.

                                              Interview Summary
Examiner and Applicant’s representative discussed amendments to the claims so as to obviate the prior rejections of the claims under 35 USC 112 a/1st and 112 b/2nd paragraphs.  Agreement was reached with respect to the recited photonic elements provided on a substrate and their corresponding functionalities with respect to one another, as well as with the provided one or more microplatforms.  Examiner agreed to enter the amendments by way of Examiner’s Amendment in which claims 1-24 would be in condition for allowance.


 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan David on September 9th, 2021.



The application has been amended as follows: 

CLAIMS LISTING
(Currently amended): An integrated photonic crystal sensor (IPCS)
comprising photonic elements, including: 
a photonic source (PS), a photonic crystal waveguide sensor (PCWS) 
comprising a photonic crystal (PC), and a photonic crystal waveguide detector (PCWD); and
a photonic carrier signal created in the PS that propagates from the PS into and through the PCWS, and terminates in the PCWD, 
wherein the PCWD receives the photonic carrier signal that propagates through the PCWS and detects an amplitude of the photonic carrier signal, wherein the PCWD is sensitive to the amplitude and wherein the photonic carrier signal is propagated between the photonic elements through separate photonic waveguide (PW) or photonic crystal waveguide (PCW) interposer structures,
wherein the PCWS is sensitive to an analyte by way of a detected change in amplitude of the photonic carrier signal , 
wherein the photonic carrier signal is propagated between the photonic elements through separate photonic waveguide (PW) or photonic crystal waveguide (PCW) interposer structures,
and further including one or more micro-platforms supported by nanowires in which the one or more micro-platforms is at least partially supported from a surrounding substrate by multiple electrically-conducting phononic nanowires, the one or more micro-platforms comprising one or more of the PS, PCWS, and PCWD ,
wherein said phononic nanowires comprise a layer of crystalline semiconductor further comprising a phononic structure, wherein the phononic structure comprises phonon scattering sites and/or phononic crystal,
wherein the layer reduces thermal conductivity 
and wherein the PS, PCWS, and PCWD are configured to identify a molecular species of the analyte. 
4. (Currently Amended): The IPCS of claim 1 wherein one or more of the micro-platforms is disposed in an environment reducing convective and conductive thermal heat transport to or from the one or more micro-platforms is reduced for the purpose of self-cooling through spontaneous blackbody radiation. 
18. (Currently Amended): The IPCS of claim 15 wherein the PC of the PCWS is configured as a Mach-Zehnder interferometer .  
24.  (Currently Amended):  The IPCS of claim 1 wherein  the PS, PCWS, and PCWD are disposed on a common semiconductor or ceramic substrate. 
25.  (Canceled):  
26.  (Canceled):  
27.  (Canceled):  


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest an integrated photonic crystal sensor, as particularly recited in claim 1, which includes one or more microplatforms supported by nanowires in which the one or more micro-platforms is at least partially supported from a surrounding substrate by multiple electrically-conducting phononic nanowires, the one or more micro-platforms comprising one or more of the PS, PCWS, and PCWD, wherein said phononic nanowires comprise a layer of crystalline semiconductor further comprising a phononic structure, wherein the phononic structure comprises phonon scattering sites and/or phononic crystal, wherein the layer reduces thermal conductivity in comparison to a lack of such a layer being provided, and wherein the PS, PCWS, and PCWD are configured to identify a molecular species of the analyte.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see pages 22-29, filed August 24th, 2021, with respect to claims have been fully considered and are persuasive in constitution with the above-discussed Examiner’s Amendment made to the claims.  In view of these elements, the rejections of the claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Potyrailo et al. (US 2016/0334327) discloses a photonic sensor for in-situ selective detection of components in a fluid, which includes a plurality of fluid sensitive interferometic nanostructure layers and a photonic sensor system, which is considered relevant to Applicant’s field of endeavor.
Yang et al. (US 2007/0140638) discloses nanowires and nanoribbons as subwavelength optical waveguides incorporated in photonic circuits and utilizing the nanowires/nanoribbons in a photonic circuit that is capable of detecting molecules in solution by absorbance, fluorescence, and SERS, which is considered relevant to Applicant’s field of endeavor.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.